30 So. 3d 605 (2010)
Robert J. CLARK, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-2655.
District Court of Appeal of Florida, Fourth District.
March 10, 2010.
Robert J. Clark, Edgefield, pro se.
No appearance required for appellee.
PER CURIAM.
This is appellant's third postconviction appeal challenging his 1985 plea. We affirm.
The denials of his previous rule 3.850 motions were affirmed in case numbers 4D02-845 and 4D05-4440. Because appellant has filed successive postconviction motions and appeals raising or attempting to re-litigate meritless claims, he is cautioned that filing any further frivolous pleadings will result in the sanction of no longer accepting his pro se filings. State v. Spencer, 751 So. 2d 47 (Fla.1999).
FARMER, STEVENSON and CIKLIN, JJ., concur.